Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fisher (US Patent no. 3,366,356). Fisher discloses an accessory device holder, comprising: a base plate (18, figure 2) with a front edge and a rear edge; and an inlet (24, figure 2) extending from the rear edge of the base plate to an opening (opening through which object 19 is held, figure 2)in the base plate, wherein the opening includes oppositely arranged, rebounding contact seats (40, figure 3) that partially close the opening, where the contact seats are configured to bend away (see figure 4) from an accessory (19) inserted into the opening while exerting a pressure on the accessory; wherein surfaces of the contact sets are structurally modified (i.e. shaped to be polygonal, figure 4 so as to flex when in contact with the cylindrical points of the shaft of the item)  to increase friction between the contact seats and the accessory..
Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazelhurst (US Patent no. 3,876,076). Hazelhurst discloses an accessory device holder, comprising: a base plate (10 or 11) with a front edge and a rear edge; and an inlet (20a-20c, figure 2) extending from the rear edge of the base plate to an opening wherein surfaces of the contact sets are structurally modified (i.e. shaped to be polygonal, figure 2 so as to flex when in contact with the cylindrical points of the shaft of the item)  to increase friction between the contact seats and the accessory..

Regarding claim 9, Hazelhurst discloses wherein the accessory holder has a plurality of inlets (20a-20c) and a plurality of openings (21a-21c)  and wherein each inlet of the plurality of inlets is coupled to one opening of the plurality of openings.  
Regarding claim 10, Hazelhurst discloses a holder for a system, comprising: a plurality of openings (21a-21c) in a plate (10 or 11), each opening having a set of curved elastic contact seats (25a-25c and 26a-26c, figure 2)  arranged on opposite sides and curving into a space of each opening, the contact seats configured to flex outwards and away from a central axis of each opening to increase a distance between the set of contact seats when an object (27, 28)  is inserted and to decrease the distance between the set of contact seats when the object is removed.  
Regarding claim 11, Hazelhurst discloses wherein each opening (21a-21c)  and the set of contact seats (25a-25c and 26a-26c, figure 2)  positioned in each opening are symmetric about the central axis of each opening.  
.  



Claim Rejections - 35 USC § 103


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Bidwell (US patent no. 5,673,696) in view of Medlein et al (US Publication no. 2002/0068871). Bidwell discloses a probe holder for an ultrasound system (figure 5), comprising: a base (30) configured to be coupled to a portable ultrasound unit (80) and having a plurality of openings (32, 132, 232, 332); a set of hollow, conformable contact seats (32, 132, 232, 332) arranged in each of the plurality of openings; and a plurality of slots (76, figures 6-11) extending from an edge of the base to each of the plurality of openings and having narrower widths than the plurality of the openings (68, figures 6-11); wherein the contact seats are hollow, bubble- like structures with surfaces that are linear along a horizontal axis of the holder and curve inwards towards a central axis of the opening along a vertical axis of the holder; wherein the contact seats are coupled to an inner cup of the opening and wherein intersecting regions of the contact seats with the inner cup are continuous and uninterrupted (figures 9 and 10); wherein the length of wherein surfaces of the contact sets are structurally modified (i.e. ” (such as by way of its slotted shape, figures 6, 7, and irregular surface shapes of figure 8)  to increase friction between the contact seats and the accessory..
However, Bidwell does not disclose wherein the contact seats are formed from a more compressible and elastic material than the inner cup of the opening and the base plate; wherein portions of the contact seats in direct contact with the accessory conform to an outer shape of the accessory and exert a compressive force on the accessory.  
Medlein teach a probe holder wherein the contact seats are formed from a more compressible and elastic material (see paragraph [0138] and [0178]).than the inner cup of the opening and the base plate; wherein portions of the contact seats in direct contact with the accessory conform to an outer shape of the accessory and exert a compressive force on the accessory (see paragraph [0138] and [0178]); wherein a first width of the hand-held device (200, figure 2A) is greater than a space between the contact seats and narrower than a width of the opening and wherein a second width of the hand-held device is less than a length of the contact seats, where the width is perpendicular to a central axis of the opening and the length is parallel with the central axis.  
It would have been obvious to one of ordinary skilled in the art to have modify the contact seat of Bidwell such that it is of a compressible and elastic material for conforming to the shape of the probe as taught to be desirable by Medlein.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bidwell (US patent no. 5,673,696) in view of Medlein et al (US Publication no. 2003/0195420) as 17 above, and further in view of Lia et al (US Patent no. no. D626,239).  Bidwell and Medlein combined disclosed all the claimed features of applicant’s device except for wherein the probe holder is fabricated by additive manufacturing to be a single, continuous unit with a central opening configured to receive an operator's hand.
Lia teaches in a medical device holder wherein the holder is fabricated to be a single, continuous unit with a central opening (figure 1) configured to receive an operator's hand.  It would have been obvious to one of ordinary skilled in the art to have modify the holder of Bidwell and Medlein combined such that the probe holder is fabricated to be a single, continuous unit with a central opening configured to receive an operator's hand as taught by Lia.
Regarding applicant’s recitation to the “additive manufacturing”- product by the process - the patentability of a product does not depend on its method of production.  If the product (the probe holder) in the product by process claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Also see MPEP § 2113.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Applicant argues that his device provides distinct differences such as providing “texturing and/or structural modification of surfaces of the contact seats of the probe holder to increase friction” as currently recited. Applicant goes on to say that “the details of the texturing/structural modification of the surfaces include implementing ridges or small protrusions to increase a roughness of the surfaces” (see Remarks . 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record further demonstrate relevant holders with openings for clamping articles.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



khc